Citation Nr: 0322993	
Decision Date: 09/06/03    Archive Date: 09/11/03

DOCKET NO.  93-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in a 
June 1973 rating decision which denied service connection for 
chorioretinitus of the right eye.

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for 
chorioretinitis, to include toxoplasmosis, of the right eye.

3.  Entitlement to service connection for chorioretinitis of 
the left eye.

4.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).





REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 26, 1958 to 
January 1960.

The issue on appeal of entitlement to an increased rating for 
degenerative disc disease of the lumbar spine comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1992 rating decision from the Pittsburgh, Pennsylvania, 
Regional Office (RO), which confirmed the 10 percent 
schedular evaluation in effect for low back strain.  The 
veteran currently resides within the jurisdiction of St. 
Petersburg, Florida RO.  

In an October 1996 rating decision, the RO assigned a 
schedular 20 percent evaluation for low back strain.  In a 
June 1997 rating decision, the RO in reclassified the 
veteran's service-connected lumbar spine disability as 
degenerative disc disease of the lumbar spine, and assigned a 
schedular 40 percent evaluation for that disability.

In an August 1997 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
veteran's claim for service connection for chorioretinitis of 
the right eye.  The veteran perfected a timely appeal to that 
decision.  Subsequently, the RO, in a March 2000 decision 
reopened the claim and denied service connection.  The RO 
rephrased the issue to include toxoplasmosis. The Board must 
make its own determination as to whether new and material 
evidence has been presented to reopen the veteran's claim, 
see Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
and this issue is therefore properly framed as listed on the 
title page above.  This decision only addresses the issue of 
whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for 
chorioretinitis of the right eye.  The Remand section 
addresses further development prior to adjudication of that 
claim on the merits.  The issue of entitlement to a TDIU will 
also be discussed in the Remand section of this decision.


FINDINGS OF FACT

1.  The unappealed June 1973 RO denial of service connection 
for chorioretinitus of the right eye was reasonably supported 
by the evidence then of record and prevailing legal 
authority.

2.  An unappealed February 1991 RO decision determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for chorioretinitis of the right 
eye.

3.  Evidence received subsequent to the February 1991 rating 
decision is significant and must be considered in order to 
fairly decide the merits of the claim for service connection 
for chorioretinitis of the right eye, to include 
toxoplasmosis.

4.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by severe limitation of motion and it is 
not shown to be productive of pronounced impairment or of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

CONCLUSIONS OF LAW

1.  The June 1973 rating decision, which denied service 
connection for chorioretinitis of the right eye, was not 
clearly and unmistakably erroneous and is final.  38 U.S.C.A. 
§ 7105 (West 2002) (formerly 38 U.S.C. 4005); 38 C.F.R. § 
3.105 (2002).

2.  The unappealed February 1991 RO decision that determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for chorioretinitis of 
the right eye is final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been presented to reopen a 
claim for entitlement to service connection for 
chorioretinitis of the right eye, to include toxoplasmosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

4.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. Part 4, Diagnostic Codes 5292, 5293, 5295 (2001), 
Diagnostic Code 5293 (effective September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The Board notes that the Court has held that VCAA, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), is not applicable to motions for revision of a Board 
decision on the grounds of CUE.  See Livesay v. Principi, 15 
Vet. App. 165 (2001).  The Board also notes that the 
provisions of 38 C.F.R. § 3.156(a) regarding new and material 
claims were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case regarding the new and material evidence claim.  See 66 
Fed. Reg. 45620-45632 (August 29, 2001).

With respect to the other issues on appeal, the veteran was 
notified of the requirements necessary to establish his 
claims in the respective statements of the case and 
supplemental statements of the case.  In statements of the 
case of June 2002 and June 2003, and in three notice letters, 
most recently in October 2002, the veteran was notified of 
VCAA, and of VA's duty to assist him by obtaining evidence 
from various sources and to obtain a medical opinion if an 
examination or opinion is necessary.  He was also notified of 
his responsibility to help obtain all evidence necessary to 
support the claim by informing VA of relevant medical records 
not already obtained.  The record shows that all pertinent 
evidence has been obtained and VA examinations have been 
conducted regarding the veteran's increased rating claim.  
The Board finds that the VA has satisfied provisions of the 
VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 (2002).

I.  Factual Background

Service medical records include the reports of medical 
history and of examination in February 1957 for the purpose 
of enlistment in the U.S. Naval Reserve.  The report of 
medical history shows that he reported he had not had any eye 
trouble.  The examination report noted that the veteran had 
defective vision: right eye 20/200 not correctable, and left 
eye 20/30 correctable to 20/20 by glasses.  He was found fit 
for active duty for training for a period of 14 days.

A February 17, 1958 report of medical history at entrance 
into active duty shows that the veteran reported that he had 
had eye trouble.  At that time the report of medical 
examination indicated that evaluation of the eyes was normal.  
The examination report noted that the veteran had defective 
vision in the right eye 20/LP correctable to 20/400.  He was 
determined to be physically qualified for service.

A consultation sheet dated on February 26,1958, the date of 
his entrance into active duty, noted that previous 
examination had right eye 20/200 uncorrected, and that it 
appeared that the veteran had some lens opacification in 
addition to a lot of old chorio-retinitis.  The veteran was 
seen by the eye clinic, which made the following findings.  
Regarding the right eye, there were scattered areas of 
retinal and choroidal atrophy with pigment migration and 
clumping over the temporal area of the retina between disc 
and macula and one area involving the macula.  All areas 
appeared inactive at present.  For the left eye, there were a 
few areas of retinal and choroidal atrophy and large areas of 
pigment clumping.  Vision of the right eye was 6/400.  The 
impression was that the veteran had bilateral chorio-
retinitis which was possibly burned out but according to a 
history given by the veteran, his visual acuity had fallen 
off within the past year.  For this reason, it was the 
examiner's opinion to be inclined to believe that the veteran 
had a progressive disease and should not be retained in the 
Navy.  

A report of medical examination, dated on February 26, 1958, 
noted reduced vision in the right eye due to presently 
inactive chorioretinitis in the macula area.  The vision in 
the right eye was 3/400 with no improvement with pinhole.  It 
was determined that the veteran was not fit for active duty 
at sea and at foreign stations.   In March 1958 the veteran 
was found fit for duty, rescinding the disqualification 
indicated above.

In April 1958 the veteran was seen at the eye clinic for 
treatment of complaints of purulent discharge from both eyes.  
The impression was acute purulent conjunctivitis of the right 
eye.  A May 1958 treatment record indicated that the 
veteran's visual acuity had progressively decreased since 
February 1958.  Examination at that time revealed extensive 
chorioretinitis and a superior retinal separation of the 
right eye.  The visual acuity at the present time was right 
eye 20/800+ and left eye 20/20.  A May 1958 consultation 
report concurred with the diagnosis of old healed choreo-
retinitis, bilateral.  The veteran reported at that time that 
his right eye had had poor vision for a long time, since 
before transfer from the reserves to the regular Navy.  The 
report noted findings including that the disease process was 
healed and inactive.  The examiner opined that the condition 
undoubtedly represented ocular toxoplasmosis, healed.

The veteran was seen by an ophthalmologist in January 1959.  
The veteran was having symptoms and the consulting 
ophalmologist felt that there was not active choroiditis in 
the right eye.  The impression was bilateral choroiditis 
active in the right eye, cause unknown, ocular toxoplasmosis.

The veteran was hospitalized in January 1959 and complained 
of frequent headaches following use of eyes.  Examination 
revealed many spots of increased pigmentation and scarring of 
the right retina and several similar areas in the left 
retina.  The treatment record indicated a history that the 
right eye was found to be defective on examination for 
driver's license at age 16, and this could not be corrected.  
The veteran's parents were told by a specialist that he had 
disease of the right eye and nothing could be done.  The 
report noted that the veteran was again having symptoms and 
that a consulting ophthalmologist felt that there was 
presently active choroiditis in the right eye.  The report 
contains a diagnosis of choroiditis, ocular toxoplasmosis, 
cause unknown.  

A February 1959 clinical record shows that the veteran was 
being evaluated and treated for acute, recurrent chorio-
retinitis of the right eye.  The veteran complained that he 
noticed vision in his right eye became blurred three weeks 
before.  He denied knowledge of previous ocular disease, but 
recalled that he was hit in the right eye at age six, and 
told that he had poor vision in the right eye at age sixteen.  
On examination, the right eye vitreous was hazy.  The report 
noted 4 x 5 DD cluster of round pigmentary and atrophic 
changes of retina and choroids in the superior and inferior  
temporal quadrants; one lesion, just nasal to the macula, 
about 2 x 1 DD, had a slightly blurred margin and may be the 
site of some active disease.  The diagnosis was 
chorioretinitis, chronic recurrent, bilateral; cause 
undetermined.

A March 1959 hospital report shows treatment and findings 
including vision of right eye of 20/400, and by scanning the 
left eye of 20/20.   The right macula area was covered by an 
old scar with pigmentary changes, below this area there 
appeared to be two small satellite lesions.  Numerous other 
small lesions were present in the field.  He was discharged 
from the hospital in March 1959 fit for duty with a diagnosis 
of chorioretinitis, chronic, bilateral, cause unknown.   The 
service medical records also show that the veteran was 
treated for low back complaints.
 
The report of a January 1960 examination at release to 
inactive duty to the USNR shows that evaluation of the eyes 
was reported as normal with notation of chorio retinitis - CD 
(considered disabling).  Vision was recorded to be 20/200 in 
the right eye and 20/20 in the left with no information 
recorded regarding corrected vision. There was notation of 
defective distant vision 2% old chronic inactive chorio 
retinitis.

The report of a May 1973 VA examination noted that the 
veteran had defective vision discovered in 1956 - tests for 
foci of infection was negative; glasses do not help vision.  
The diagnoses were chorioretinitis of the right eye - 
quiescent, recurrent with vision limited to counting fingers 
at one foot, and history of low back strain.

In June 1973, the RO denied service connection for 
chorioretinitis of the right eye on the basis that the 
evidence did not show that the veteran's service aggravated 
the preexisting right eye disability beyond the natural 
progression of the disease.  The RO also granted service 
connection for a low back disorder and assigned a non-
compensable rating.  The veteran was notified of that 
decision and of his appellate right.  He did not appeal that 
decision.  38 U.S.C.A. § 7105 (West 2002) (formerly.38 U.S.C. 
§ 4005)

In February 1985 the RO increased the non-compensable rating 
in effect for the low back disability to 10 percent which 
remained in effect until the current claim. 

Subsequently received were VA and private medical records and 
reports which pertain primarily to his low back disorder.

In February 1991 RO determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for chorioretinitis of the right eye.  The veteran 
did not appeal that decision which is now final.  38 U.S.C.A. 
§ 7105.  

Subsequently received were VA and private medical records 
showing treatment and evaluation of several disorders, 
including his right eye and low back disorders from 1992 to 
February 2003.  

A hearing was held at the RO in August 1992.  At that time 
the veteran described the symptoms associated with his low 
back disorder.

A VA examination was conducted in November 1991.  At that 
time the veteran complained of low back pain which radiated 
into the legs from time to time.  The examination showed that 
flex was limited to 45 degrees with discomfort.  Dorsiflexion 
was to about 10 degrees, lateral flexion was about 30 degrees 
bilaterally, and rotation was only 45 degrees with extreme 
discomfort. Straight raising was to 60 degrees bilaterally 
with discomfort.  There was no tenderness.  The diagnosis was 
chronic low back pain diagnosed as herniated nucleus 
pulposus.

The report of a November 1995 VA examination of the spine 
shows that the veteran complained of low back pain and 
positional numbness which varied depending on his position.  
He complained of radiation down both legs that varied.  He 
had relief sometimes with lying down.  He denied bowel and 
bladder problems and was taking Ibuprofen with some relief.  
On examination he had obvious difficulty rising from a chair, 
and could otherwise ambulate fairly well.  He was able to 
heel-walk and toe-walk.  Muscle strength was 5/5 bilaterally 
with hip flexures and other movements.  Sensation was normal 
to light touch in all lower extremity dermatomal 
distributions.  Reflexes were 1 out of 2 at the knee and 2 of 
two at the ankle, toes were down-going Babinski bilaterally.  
The veteran had no apparent posture abnormalities, no fixed 
deformities in the musculature of the back, which appeared to 
be normal.  Ranges of motion included forward flexion to 30 
degrees, back extension to 15 degrees, both left and right 
lateral flexion of 20 degrees, rotation both to the left and 
right of 15 degrees.  He appeared to have some pain on 
motion.  X-ray examination revealed osteophytes at several 
levels of the lumbar spine. There was no evidence of 
listhesis.  The assessment was chronic low back pain with no 
apparent radicular symptoms.

The report of an April 1997 VA examination of the spine shows 
that the veteran complained of progressive difficulty with 
increased back pain with decreased range of motion and 
stiffness.  He had both sharp and dull pain with radiation 
down the left lower extremity to the knee.  

On examination, ranges of motion included forward flexion of 
10 degrees, side bending of 10 degrees, extension of 5 
degrees, and rotation of 0 degrees.  There was pain with all 
planes of range of motion with associated lumbar paraspinal 
muscular spasm.  The report of X-ray examination contains an 
impression of lumbar degenerative disc disease with 
associated osteoarthritic degenerative changes.  The veteran 
performed weight lifting to obtain findings with respect to 
functional impairment.  During this activity he developed 
increased spasticity in his back, marked decreased range of 
motion and increased symptomatology.  An MRI report was 
reviewed, which showed lumbar degenerative disc disease and 
herniated nucleus pulposus.  The examiner described this as a 
natural progression of the veteran's acute injury pattern 
while in service, and stated that the lumbar degenerative 
disc disease should be interrelated with the strain and 
herniated disc.  The impression was lumbar disc disease 
without significant radiculopathy, and chronic lumbosacral 
strain.

Of record are statements by a private physician dated in July 
1997 and July 2002, which both show evidence as to the 
etiology of the current diagnosis of chorioretinitis, old 
left eye with macular scarring of the right eye.  The July 
1997 statement opined that the diagnosis was probably related 
to toxoplasmosis, and that based on the veteran's history, he 
had a reactivation of the inflammatory process while in 
service, and not caused by blunt trauma as described in 
childhood.  

A videoconference hearing was conducted before the 
undersigned in August 1998.  At that time the veteran 
provided testimony in which he described the deterioration of 
his vision in the right eye during service.  He stated that 
when he entered active duty he had no problems pertaining to 
his right eye except for decreased vision.  He first 
experienced trouble with his right eye in January 1959 when 
he had blurred vision.  As a result he was hospitalized for a 
total of 59 days.  He stated that his vision deteriorated 
during service.  He also provided testimony describing the 
symptoms of his low back disorder.  

The report of a March 1999 MRI contains an impression that 
there was a focal L5-S1 disc osteophyte complex laterally 
which minimally narrowed the neural foramen and touched upon 
the left L5 nerve roots.  It did not appear to impinge the 
nerve root however.

The report of a June 1999 VA examination shows that the 
veteran complained of occasional tingling down both legs, and 
frequent spasms in the hamstrings and calves on a daily 
basis.  He denied any significant bowel and bladder changes 
but had urinary frequency.  

On examination he had 5/5 strength in the lower extremities 
briefly, but had give-away weakness secondary to severe pain 
in the low back.  Tone and muscle bulk both seemed to be 
relatively normal.  Reflexes were 2+ and symmetric 
throughout, and he had down-going toes bilaterally.  Range of 
motion of the low back was extremely limited, with only about 
a maximum of 5 to 10 degrees of rotation laterally in any 
type of anterior or posterior movement.  His gait was 
essentially normal, but he walked with a slightly wide-based 
gait to increase stability of the lower back.  

The assessment was that the veteran had chronic low back pain 
and occasional paresthesias in both legs.  He had evidence of 
multi-level degenerative changes on MRI but no significant 
cord or nerve root impingement visually.  He appeared to have 
degenerative changes in the lower back that was causing 
severe pain, and probably had significant muscle spasms in 
the low back consistent with probable mild radiculopathies, 
which were primarily tingling sensations.  The symptoms were 
intermittent in nature, and it did not appear that the 
veteran had a significant radiculopathy.


The report of a June 1999 VA examination for spine shows that 
on examination the range of motion was approximately one-half 
of normal in all modalities of the lumbar spine including 
flexion, extension, lateral rotation and lateral bending.  
Strength was 5/5 bilaterally.  Sensation was intact 
throughout the lower extremities bilaterally.  Reflexes were 
2+ and symmetric at the knees, 2+ in the right ankle and 1+ 
at the left ankle.  X-rays showed degenerative facet disease.  
The impression was that the veteran appeared to have a 
moderate arthritis of the lumbar spine as well as decreased 
range of motion, which may make certain activities requiring 
lifting or bending to be much more difficult.

The report of a July 2000 VA examination shows that the 
veteran complained of constant daily dull achy low back pain, 
with occasional radiation to the left hip and left lower 
extremity as well as numbness in the bilateral buttocks and 
posterior thighs with prolonged sitting.  He currently took 
only ibuprofen and Tylenol as needed with mild improvement of 
symptoms.  He stated he had flair-up of pain with any 
prolonged or excessively strenuous physical activities.  He 
did not use any orthosis devises and had had no previous 
surgeries.  The report noted that the veteran was able to 
perform all activities of daily living independently and was 
employed full-time as a sales associate.  

On examination there appeared to be no external deformity on 
forward flexion, no scoliosis.  There did not appear to be 
significant muscle spasm to palpation.  He had mild 
tenderness to palpation over the midline lumbosacral area.  
On range of motion testing, the veteran was able to flex to 
approximately 20 degrees without pain and to flex to 
approximately 40 degrees with pain.  The examiner noted that 
normal range of flexion was approximately 120 degrees or 
greater.  Extension was limited to approximately 10 degrees, 
with pain.  The examiner noted that normal range of extension 
is approximately 20-30 degrees in a patient of this age.  
Lateral bending was limited to approximately 10 degrees, 
normal being 20-40 degrees.  Rotation was reasonably normal 
with approximately 90 degrees of rotation, bilaterally.  

The veteran appeared to have some lumbar spasm particularly 
on flexion.  The musculature of the back appeared normal in 
tone and bulk.  There was atrophy present.  Bilateral 
straight leg raise testing was negative.  He had a positive 
Faber test on the left with reproducible left hip pain.  
Motor examination of the lower extremities revealed 5/5 
muscle strength in all muscle groups tested.  There was some 
give away weakness on examination due to pain.  Sensory 
examination revealed some patchy and non-dermatomal 
distribution, loss of sensation to light touch and pinprick 
and bilateral lower extremities.  Deep tendon reflexes were 2 
at the knees and ankles, bilaterally.  Toes were down going 
to plantar stimulation.  He was able to ambulate with 
somewhat antalgic, but tandem gait.  He had a negative 
Romberg assessment.  He was able to stand on heel and toes 
without assistance.  

X-rays in February 1999 demonstrated multilevel lumbar 
degenerative disease with anterior osteophytes seen 
projecting from the vertebral end plates particularly on the 
left side at L2-3.  There was some diffused facet joint 
sclerosis was worst at L5-S1.  This was confirmed by MRI scan 
from March 1999, which demonstrated a small disc osteophyte 
complex on the left at L5-S1, which did not appear to be a 
significant compress of the left S1 nerve root.  No other 
significant neural compression was seen.  Vertebral body 
heights and disc spaces were well preserved throughout.  

The report contains a diagnosis of degenerative arthritis of 
the lumbar spine and mild degenerative disc disease of the 
lumbar spine.  The examiner did not believe that nerve 
conduction electromyographic studies would add considerable 
information.  The lower extremities symptoms were minor in 
comparison to the veteran's complaint of back pain.  The 
examiner opined that the veteran did not have a significant 
neural compression.  He did have mild to moderate lumbosacral 
degenerative arthritis of both the facet joint complexes and 
of the lumbar intervertebral discs.  There was no evidence of 
nerve damage based on neurological examination.  The examiner 
opined that this was primarily a musculoskeletal problem.

The veteran continued to be treated at the VA outpatient 
clinic for several problems, including low back pain.  When 
last seen in February 2003 he reported low back pain with 
radiculopathy.  The veteran has also submitted medical 
literature concerning chorioretinitus.  

II.  Analysis

A.  CUE Regarding a June 1973 Rating Decision Which Denied 
Service Connection for Chorioretinitus of the Right Eye

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

The determination as to whether CUE is shown in the June 1973 
decision must be based only on consideration of the evidence 
of record at the time of the decision in question, and with 
consideration of the laws extant at that time.  See Russell 
v. Principi, 3 Vet. App. 310, 313- 14 (1992).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The veteran asserts in effect that in the RO's June 1973 
rating decision, the RO failed to correctly apply regulations 
pertaining to the presumption of sound condition and 
aggravation, respectively.  He maintains that the preservice 
right eye disability, including his vision, worsened during 
service beyond natural progression.  38 U.S.C. §§ 332 and 353 
(now designated as 38 U.S.C.A. §§ 1132 and 1153 (West 2002)).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C. 331 (now 38 U.S.C.A. § 1131 (West 2002)).

A veteran, employed in active service for six months or more, 
is presumed in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment. 38 U.S.C. 332 (now 
38U.S.C.A. § 1132 (West 2002)); 38 C.F.R. 3.304(b) (1973).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.§ 353 (now 38 U.S.C.A. § 
1153 West 2002)); 38 C.F.R. § 3.306 (1973). 

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened. Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

To summarize, the veteran's testimony and statements are 
considered to be competent evidence when describing the 
symptoms of a disease or disability or an injury.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). The evidence does not 
show, and the veteran does not contend that he possesses 
medical expertise.

In this regard, the February 17 1958 service examination 
established the presence of a right eye disorder.  His vision 
at that time was 20/LP correctable to 20/400.  When seen on 
two occasions on February 26, 1958 his vision in the right 
eye was 6/400 and 3/400.  Both examinations showed that the 
chorioretinitis was inactive.  However, the impression on 
February 26, 1958 was that the veteran had a progressive 
disease.  The service medical records show that the disease 
became active during service and required extensive 
hospitalization.  However, at the time of the discharge from 
the hospital in March 1959 he was fit for duty.  Also, the 
separation examination indicated that the disease was 
inactive.  His uncorrected vision in the right eye was 20/200 
which was an improvement over the findings recorded on 
February 17, 1958 and February 26, 1958.

The Board finds the correct facts were before VA and that 
statutory or regulatory provisions were not incorrectly 
applied in the June 1973 rating decision which denied service 
connection for chorioretinitis of the right eye.  To the 
extent that the veteran's assertion of error is essentially a 
simple disagreement as to how the RO weighed the evidence 
demonstrating increased symptomatology, such disagreement 
with how evidence is weighed is not CUE.  See Damrel, supra.  

Accordingly, the Board finds that the evidence on file at the 
time of the June 1973 rating decision adequately supported 
that decision and the decision was consistent with the law 
and regulations in effect at that time.  Thus, it is the 
Board's judgment that the June 1973 rating decision was not 
clearly and unmistakably erroneous and is final.  38 USC 
4005.

B.  New and Material Evidence to Reopen Claim for Service 
Connection for Chorioretinitis of the Right Eye

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).  A pre-existing injury or disease will 
be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  

In February 1991 the RO determined that the veteran had not 
submitted new and material evidence to reopen a clam for 
service connection for chorioretinitis of the right eye.  He 
did not appeal this rating decision, which therefore became 
final.  38 U.S.C.A. § 7105.  However, the veteran may reopen 
his claim by the submission of new and material evidence. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2002).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The new evidence includes a July 1997 private medical 
statement which indicated that t the diagnosis was probably 
related to toxoplasmosis, and that based on the veteran's 
history, he had a reactivation of the inflammatory process 
while in service, and not caused by blunt trauma as described 
in childhood.  In the July 2002 statement, the physician 
noted that the veteran had a history of scarring from 
toxoplasmosis in both eyes, and had dense macular involvement 
from a recrudescence of the condition in 1959.  The Board 
finds that this medical evidence is new and material in that 
it relates current findings to the inflammatory process for 
which the veteran was hospitalized during service.  
Accordingly, the claim is reopened.  

C.  Increased Rating for Degenerative Disc Disease of the 
Lumbar Spine

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2002).  When the evidence 
is in relative equipoise, the veteran is accorded the benefit 
of the doubt.  See Gilbert v Derwinski, 1 Vet. App. 49, 55-57 
(1990).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled. 
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example. 38 C.F.R. § 4.40 (2002).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2002) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.

The veteran's degenerative disc disease of the lumbar spine 
has most recently been evaluated under Diagnostic Code 5293, 
and is assigned a 40 percent schedular evaluation.  Effective 
September 23, 2002, certain regulatory changes were made to 
the criteria for evaluating intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  Where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).

Under the old criteria prior to September 23, 2002, 
intervertebral disc syndrome which is severe, with recurring 
attacks, with intermittent relief warrants a 40 percent 
rating.  A 60 percent rating is assigned if pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under the revised schedular criteria, effective September 23, 
2002, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted. 

The following notes apply under the revised regulations.  
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The VA General Counsel has held that Diagnostic Code 5293, 
for intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 Vet. 
App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.  
When a veteran has received less than the maximum evaluation 
under Diagnostic Code 5293 based upon symptomatology, which 
includes limitation of motion, then consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
motion. VAOPGCPREC 36-97 (Dec. 12, 1997).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5292, the maximum rating of 40 percent 
for limitation of motion of the lumbar spine is provided when 
there is severe limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Under 
Diagnostic Code 5295, the maximum rating of 40 percent for 
lumbosacral strain is provided when there are severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Ankylosis of the lumbar spine at a favorable angle warrants a 
40 percent evaluation. A 50 percent evaluation requires 
fixation at an unfavorable angle.  38 C.F.R. Part 4, 
Diagnostic Code 5289 (2002).  Complete bony fixation of the 
spine (ankylosis) at a favorable angle warrants a 60 percent 
evaluation.  A 100 percent rating is warranted if there is 
complete bony fixation of the cervical or lumbar elements at 
an unfavorable angle, with marked deformity and either Marie- 
Strumpell or Bechterew type involvement of other joints. 38 
C.F.R. Part 4, Diagnostic Code 5286 (2002).

To summarize, veteran's statements regarding the severity of 
his degenerative disc disease of the lumbar spine are deemed 
competent with regard to the description of symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence in conjunction with the appropriate rating criteria.

In this regard during the most recent VA examination in July 
2000 the veteran reported dull achy low back pain with 
occasional radiation to the left hip and left lower extremity 
and numbness in the bilateral buttocks and posterior thighs 
with prolonged sitting.  The examination did show severe 
limitation of motion and lumbar spasm particularly on 
flexion.  The examination showed no ankylosis.  There was 
atrophy tenderness to palpation in the low back area.  
However, the tenderness was described as mild.  Additionally, 
following the neurological evaluation the examiner stated 
that degenerative disc disease was mild in the degree of 
severity.  Also, the examiner indicated that there was no 
evidence of nerve damage based on neurological examination.  
The examiner opined that this was primarily a musculoskeletal 
problem. 

Based on the foregoing, the Board finds that there is no 
evidence of symptoms of intervertebral disc syndrome that 
would warrant a higher evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, either under the old or revised 
criteria.  The symptoms are not reflective of a pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Most recently there 
was no significant muscle spasm on palpation.  Similarly, the 
symptoms also are not reflective of intervertebral disc 
syndrome with incapacitating episodes (requiring bed rest 
prescribed by a physician) having a total duration of at 
least six weeks during the past 12 months.  There is no 
evidence indicating that the veteran has had such 
symptomatology as to require bed rest to the extent required 
under the diagnostic criteria.  Accordingly, the Board finds 
that the criteria for a 60 percent evaluation under 
Diagnostic Code 5293 have not been met under either the old 
or revised rating criteria.  

Also, as previously indicated the current 40 percent rating 
is the maximum schedular evaluation permitted for limitation 
of motion under Diagnostic Code 5292 and lumbosacral strain 
under Diagnostic Code 5295.  The Board also finds that the 
functional impairment resulting from the low back disorder as 
set forth in the Deluca case is contemplated in the current 
veteran's 40 percent rating which is indicative of severe 
limitation of motion.  

Thus on reviewing the evidence of record, the Board does not 
find a basis for a rating in excess of 40 percent for the 
veteran's low back disability.  Accordingly, the Board finds 
that the weight of the evidence is against the veteran's 
claim.


ORDER

The claim that there was CUE in a June 1973 RO decision that 
denied service connection for chorioretinitis of the right 
eye is denied.  

As new and material evidence has been received, the claim for 
service connection for chorioretinitis of the right eye, to 
include toxoplasmosis, is reopened.  To this extent only, the 
appeal is allowed.

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine is denied.


REMAND

Having reopened the veteran's claim for service connection 
for chorioretinitis of the right eye, to include 
toxoplasmosis, the current decision must be made based on a 
de novo review of the evidence.  Also on appeal is the 
veteran's claim of entitlement to service connection for 
chorioretinitis of the left eye.

With respect to the issues of entitlement to service 
connection for the claimed left and right eye disorders, 
following a careful review of the record, it is the opinion 
of the Board that a contemporaneous and thorough VA 
examination is warranted to determine the nature and etiology 
of any present left or right eye disorder.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  A decision concerning 
entitlement to TDIU will be held in abeyance until the 
requested development has been completed.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. 5102, 5103, and 5103A (West 1991 
2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R 3.102, 3.156(a), 3.159 and 
3.326(a)) are fully complied with and 
satisfied.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an eye examination 
by an ophthalmologist in order to 
determine the nature and etiology of any 
disabilities involving the left and right 
eyes.  All indicated evaluations, 
studies, tests, and specialized 
examinations deemed necessary should be 
performed.  The veteran's claims folder 
must be reviewed by the examiner prior to 
examination.  

It is requested that the physician obtain 
a detailed history of any pre-service, 
inservice and post service symptomatology 
of the left and right eyes as it pertains 
to the current claims for service 
connection for chorioretinitis.

Following the examination, the examiner 
is requested to render opinions as to the 
following:

a)  Whether it is as likely as not that 
any right or left eye disorder diagnosed 
to include chorioretinitis and 
toxoplasmosis originated during the 
veteran's period of active duty?

b)  If it is determined that a disability 
of either eye was present at the time of 
the veteran's entry into active duty, it 
is requested that the examiner diagnose 
the disability(ies) and render an opinion 
as to whether it is as likely as not that 
any that the preservice eye 
disability(ies) underwent a chronic 
increase in severity during service 
beyond natural progression.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  Thereafter the RO should readjudicate 
the issues of service connection for the 
disabilities involving the eyes based on 
a de novo review of the record.  The RO 
should also readjudicate the issue of 
entitlement to a TDIU, to include 
consideration of the evidence received 
since the October 2002 statement of the 
case.  If the benefits sought are not 
granted the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



